Citation Nr: 0720115	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  05-41 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana


THE ISSUE

Entitlement to an initial compensable evaluation for a 
bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1956 to April 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 RO decision which 
granted service connection for bilateral hearing loss and 
assigned a 0 percent evaluation for such.  The veteran 
appeals to the Board for a higher initial evaluation.  In May 
2006, a hearing was held before the undersigned Veterans Law 
Judge at the Fort Harrison, Montana RO.  A transcript of that 
proceeding has been associated with the claims folder.


FINDING OF FACT

During the course of his appeal, the veteran underwent 
audiometric testing on numerous occasions; his hearing acuity 
was no worse than Level I in the right ear and no worse than 
Level II in the left ear.


CONCLUSION OF LAW

The criteria for a compensable initial rating for a bilateral 
hearing loss disability are not met.  See 38 U.S.C.A. § 1155 
(West 2002 & West Supp. 2006); 38 C.F.R. §§ 4.85, 4.86 
(2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & West Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& West Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Letters dated January 2005 and April 2005 fully satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 
2002 & West Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2006); 
Quartuccio, at 187.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The January 2005 and April 2005 
letters informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.  

In addition, the Court recently held that "the statutory 
scheme contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  In this case, the veteran's claim was 
granted, a disability rating and effective date assigned, in 
a December 2004 decision of the RO.  In any event, in a March 
2006 letter, VA did inform the veteran of how VA assigns 
disability ratings and effective dates.  VA's duty to notify 
under 38 U.S.C.A. § 5103(a) is discharged.  See Sutton v. 
Nicholson, 20 Vet.App. 419 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
examination reports are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law. 

The RO referred the veteran for a VA audiological 
examination, which was performed in January 2006.  There is 
no objective evidence indicating that there has been a 
material change in the severity of the veteran's hearing loss 
since this examination.  The veteran has not reported 
receiving any recent treatment specifically for this 
disability, and there are no records suggesting an increase 
in disability has occurred as compared to the prior 
audiological examination findings.  The duty to assist does 
not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  The January 2006 
examination report is thorough.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examination in this case is adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's bilateral hearing loss disability has been 
rated 0 percent disabling effective April 19, 2004, the date 
of the receipt of his claim.  The veteran seeks a higher 
rating since the award of service connection.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  Separate diagnostic codes 
identify various disabilities and the criteria for specific 
ratings.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2006).  After careful consideration of 
the evidence, any reasonable doubt remaining will be resolved 
in favor of the veteran.  See 38 C.F.R. § 4.3 (2006).  

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2006).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, 
here, the veteran timely appealed the rating initially 
assigned for the service-connected disability within one year 
of the notice of the establishment of service connection for 
it, VA must consider whether the veteran is entitled to 
"staged" ratings to compensate him for times since filing his 
claim when his disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  See 38 C.F.R. § 4.85 
(2006).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing as defined in 38 
C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 
1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz).  However, the test results discussed below do 
not meet the numerical criteria for such a rating.  Thus, the 
veteran's bilateral hearing loss is to be rated by the usual 
method. 

A March 2004 audiological summary report of examination for 
organic hearing loss reflects puretone thresholds as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
35
60
65
LEFT
35
30
60
70
The average decibel loss was 48.75 for both ears.  Speech 
recognition ability was 100 percent for the right ear and 96 
percent for the left ear.  This examination results in the 
assignment of a hearing acuity of Level I for both ears.  
This warrants a noncompensable rating under 38 C.F.R. § 4.85, 
and no higher. 

A November 2004 VA audiological summary report of examination 
for organic hearing loss reflects puretone thresholds of: 


HERTZ



1000
2000
3000
4000
RIGHT
40
40
65
65
LEFT
40
35
65
70
The average decibel loss was 52.5 in both ears.  Speech 
recognition ability was 96 percent, bilaterally.  This 
examination results in the assignment of a hearing acuity of 
Level I in both ears.  This warrants a noncompensable rating 
under 38 C.F.R. § 4.85, and no higher. 

A January 2006 audiological summary report of examination for 
organic hearing loss reflects puretone thresholds as follows:
	

HERTZ



1000
2000
3000
4000
RIGHT
35
35
55
65
LEFT
40
35
60
75
The average decibel loss was 48 for the right ear and 53 for 
the left ear.  Speech recognition ability was 100 percent for 
the right ear and 88 percent for the left ear.  This 
examination results in the assignment of a hearing acuity of 
Level I for the right ear and Level II for the left ear.  
This warrants a noncompensable rating under 38 C.F.R. § 4.85, 
and no higher. 

The veteran has claimed in various statements and during his 
May 2006 Travel Board hearing that his bilateral hearing loss 
warrants an increased evaluation.  However, the claim hinges 
on a mechanical application of specifically defined 
regulatory standards.  Although the Board is mindful of the 
veteran's description of his hearing loss, regrettably, the 
Board is bound by the very precise nature of the laws 
governing evaluations of hearing loss disability.

In sum, the Board concludes that the veteran's bilateral 
hearing loss disability does not warrant a compensable rating 
at any time since the effective date of service connection.  
See 38 U.S.C.A. § 5107(b) (West 2002 & West Supp. 2006); 
Gilbert, supra.


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


